DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is in response to the communication filed 2-24-22.
Claims 6, 9, 12-14, 18, 19, 24, 26-38 are pending in the instant application.
Claims 24, 31-33 are withdrawn from further consideration as being drawn to a nonelected invention.
Claims 6, 9, 12-14, 18, 19, 26-30, 34-38 have been examined on their merits as set forth below.

Response to Arguments and Amendments
Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 9, 12-14, 18, 19, 26-30, 34-36 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for the synthesis and uptake of 50 pM siRNA-Au NPs in vitro in low calcium medium, Cy5-labelled sense DNA-Au NP ointment (DNA-Au NPs in Aquaphor ointment) and its application to dorsal mouse skin, and siRNA-Au NPs directed against the target gene, GFP, and applied topically to mice at 15 nM using Aquaphor, does not reasonably enable methods of inhibiting gene expression in an organism and ameliorating any skin disorder including any cancer, genetic disorder, inflammation or bacterial infection, comprising administration of a composition comprising a nanoparticle functionalized with two or more polynucleotides which are not identical, which polynucleotides comprise 5 to 70 nucleotides in length, each is an antisense or siRNA, and shares at least 50% complementarity with a target polynucleotide, which target optionally comprises Ras, IKBa, hedgehog, BRaf, Akt, cyclin D, interleukin 23 for the reasons of record set forth in the Office action mailed 9-24-21, and for the reasons set forth below.
Applicant’s Arguments:
Applicant argues that
the instant application has demonstrated that an antisense oligonucleotide functionalized nanoparticle can be delivered through the skin to knockdown a target gene. Applicant point to the instant application, paragraphs [0033]-[0034] and Figures 5-6. 
Applicant additionally argues that 
…an antisense oligonucleotide can maintain similar physiological and biological activity (e.g. ability to knockdown a target gene) when bound to a nanoparticle, but binding to the nanoparticle also allows the antisense oligonucleotide to permeate the skin…, and antisense oligonucleotides can maintain similar physiological and biological activity (e.g. ability to knockdown a target gene) when bound to a nanoparticle as shown in the instant application Figure 3, and Example 8. Therefore, according to Applicant, the skilled person would be able to produce an oligonucleotide that hybridizes to and decreases the expression of a target gene (e.g. a gene known to be over-expressed in a disease) when conjugated to an oligonucleotide functionalized nanoparticle and functionalization to the nanoparticle would allow the oligonucleotide to permeate the skin resulting in better delivery to the skin disease. The instant application describes which genes to target to ameliorate the diseases listed in the claims: cancer ((0131], [0199]-[0204], a genetic disorder [0132], inflammation [0134], and infection (({0077 ]-[0080], [0084], [0094 ]-[0096] and [0135]). Design and construction of oligonucleotides that can hybridize to a target gene and knockdown gene expression are well known in the art (e.g. siRNA, shRNA, miRNA, and antisense oligonucleotides) and described in the application (instant application, paragraphs [0083], [0146]-[0158]).
Thus, according to Applicant,
the skilled person, upon reading the instant application, would expect that oligonucleotides with known or reasonably expected therapeutic properties (e.g. targeting genes associated with disease) would maintain those properties when conjugated to a nanoparticle and would additionally gain properties of skin permeability that are beneficial when ameliorating skin disorders, as claimed. Additionally, the instant application provides a genus of genes that when targeted, would have a reasonable expectation of ameliorating the claimed diseases because these genes are known to be associated the claimed diseases. The structural features of the oligonucleotide-functionalized nanoparticles within the claims would be identifiable by the skilled person because the skilled person would recognize oligonucleotides that are complementary to the genes described in the application or other genes known to be associated with the claimed disorders, and the skilled person would be able to recognize these oligonucleotides functionalized to a nanoparticle.


Response to Applicant’s Arguments

The claims are broadly drawn to methods of inhibiting gene expression in an organism and ameliorating any skin disorder including any cancer, genetic disorder, inflammation or bacterial infection, comprising administration of a composition comprising a nanoparticle functionalized with two or more polynucleotides which are not identical, which polynucleotides comprise 5 to 70 nucleotides in length, each is an antisense or siRNA, and shares at least 50% complementarity with a target polynucleotide, which target optionally comprises Ras, IKBa, hedgehog, BRaf, Akt, cyclin D, interleukin 23.
Contrary to Applicant’s assertions, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims for the reasons of record set forth in the Office action mailed 9-24-21, and for the reasons set forth below.
The Teachings in the Specification
As stated previously, the specification teaches the synthesis and uptake of 50 pM siRNA-Au NPs in vitro in low calcium medium, Cy5-labelled sense DNA-Au NP ointment (DNA-Au NPs in Aquaphor ointment) and its application to dorsal mouse skin, and siRNA-Au NPs directed against GFP applied topically to mice at 15 nM using Aquaphor.
The specification teaches the synthesis and uptake of 50 pM siRNA-Au NPs in vitro in low calcium medium, Cy5-labelled sense DNA-Au NP ointment (DNA-Au NPs in Aquaphor ointment) and its application to dorsal mouse skin, and siRNA-Au NPs directed against GFP applied topically to mice at 15 nM using Aquaphor.
Contrary to Applicant’s assertions, the specification does not teach a representative number of species of the broad genera claimed (e.g., encompassing oligonucleotide-functionalized nanoparticles targeting any gene associated with a skin disorder). 
Contrary to Applicant’s assertions, the claims encompass oligonucleotides (antisense or siRNA) containing or consisting of as few as 3 nucleobases sharing complementarity with a target gene.  See, e.g., claim 6, lines 4-5, reciting a polynucleotide which consists of five nucleotides and exhibits at least 50% complementarity to a target gene, and provides amelioration for various skin disorders.
As stated previously, and in light of the breadth of the claims, concise structural features that could distinguish compounds from others in each broad genus are missing from the disclosure. The specification fails to teach or adequately describe a representative number of species in each genus such that the common attributes or characteristics concisely identifying members of each proposed genus or characteristic of nanoparticles are exemplified and treatment effects are provided.  
The specification teaches the following:
Example 6 and Figure 5 show that application of both Cy5-labelled DNA-functionalized nanoparticles and Cy3-modified siRNA-Au nanoparticles were able to penetrate mouse skin after only a single application. Example 7 and Figure 6 of the instant specification describe experiments involving topically applied siRNA functionalized nanoparticles and that the composition here is a distinct species from the nanoparticle compositions utilized in Example 6, where siRNA was directed against GFP and the topical application showed a dramatic knockdown in GFP expression of transgenic mice. 

Example 8 describes in vitro experiments involving the transformation of SK-MEL-28 cells using siRNA against survivin mRNA.

Example 11 describes the ability of the nanoparticles to penetrate human skin using Franz cells. Applicant argues that functional knockdown of target gene expression was shown in the instant disclosure in vitro and in vivo, using six different nanoparticle compositions, including those able to penetrate human melanoma cells via transdermal delivery. 

The specification teaches the synthesis of nanoparticle solutions comprising various siRNA molecules targeting different target molecules, and teaches the uptake of 50 pM siRNA-Au NPs in vitro in low calcium medium, Cy5-labelled sense DNA-Au NP ointment (DNA-Au NPs in Aquaphor ointment) and its application to dorsal mouse skin, and siRNA-Au NPs directed against GFP applied topically to mice at 15 nM using Aquaphor. 

[Emphases added].
Contrary to Applicant’s assertions, the examples provided in the instant specification, along with the prophetic formulations and prophetic experiments listed in the instant specification, together are not representative or correlative of the ability to ameliorate skin diseases in a subject comprising administration of the large genus of compositions encompassed by the claims. 
In light of the teachings in the art at the time of filing, and in light of the teachings in the specification, one skilled in the art would not accept on its face the examples provided in the instant disclosure, and summarized above, as being correlative or representative of the ability to provide specific and effective therapeutic effects for the multitude of diseases and conditions in any subject as instantly claimed.  
Since the specification fails to provide the requisite guidance for delivery and provision of therapeutic effects in a subject using the broad genus of therapeutic oligonucleotides claimed, and since determination of the factors required for accomplishing therapeutic efficacy in a subject is highly unpredictable, it would require undue experimentation to practice the invention over the broad scope claimed.
For these reasons, the instant enablement rejection is properly maintained.

Allowable Subject Matter
Claims 37 and 38 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
5-4-22
/JANE J ZARA/Primary Examiner, Art Unit 1635